Case 6:14-cr-00199- RBD- GJK Document 49 Filed O6/1 7/42 Page 1 of 1 PagelD 313

AO 442 (Rev. 11/11) Arrest Warrant «thea Fro + Qo %O) +

UNITED STATES DISTRICT COURT
i ails 2Ufor the

‘Middle Districtof Florida

Gig Jue

United States of America

 

Vv. )
) Case No. 6:14-cr-199-Orl-37GJK
)
)
)
_ Dave Stephen Alfred ) oes So
Defendant x 3 Do
~ >
ARREST WARRANT of
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Dave Stephen Alfred >
who is accused of an offense or violation based on the following document filed with the court:

 

C) Indictment () Superseding Indictment O) Information © Superseding Information [) Complaint

CJ Probation Violation Petition & Supervised Release Violation Petition | [1 Violation Notice ([] Order of the Court
This offense is briefly described as follows:

See attached Petition.

Date: 4.24-Db/ G - i
issuing officer's signature
City and state: hktinhh Ww ee Boo J Audion Deu Mbt.

Printed name‘and tith

 

Return

 

This warrant was received on (date) $a 4 / 7 , and the person was arrested_on (date) _ O-4t-/ [GF _—

at (city and state) a
ws officer's signature

Date: G +4 ~ {7
J AISCHEZE_, DVS

Sle name and fey oe

 

 

 

 

 
